

CONSULTING SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is entered into on February
22, 2010 between Freshwater Technologies, Inc. ("Company"), having its principle
address at 30 Denver Crescent, Suite #200, Toronto, Ontario, Canada M2J1G8 and
Marina Ricci, Consultant  having  a  principal address at #409 3717 Hamber
Place, North Vancouver, B.C., Canada, V7G 2J7.
 
WHEREAS, the Company desires to retain the services of Consultant as described
herein and Consultant desires to provide such services for the consideration set
forth below and for such other mutual promises and consideration received the
Company and Consultant hereby enter into this Agreement as follows:
 
1. Services. The Company retains Consultant to render to the Company the
following  ser services (the "Services"):
 
a) The Consultant will be responsible for website development and marketing
communications to insure investors, suppliers, customers and the interested
public have current up-to-date company information.
 
b) The consultant will assess Freshwater Technologies current web site design
and provide a report along with recommended action on the format, design,
content that will improve the company awareness both on the unique technical
advantages of FW water activation as well as our drinking water offerings.
Specific recommendations will also be required regarding the investor page and
the ability to communicate electronically with investors and other interested
parties.
 
c) The Consultant will further recommend additional marketing communication
tools that will improve both customer and investor knowledge and understanding
of Freshwater Technologies’ Activator’s unique capabilities, stressing the
environmentally friendly nature of FW activation, and Freshwater’s potable water
products.
 
d) The Consultant will assess and report the benefits of an electronic
newsletter which would be posted on the company’s website to establish a more
personal style of communication. Conceivably, one version for distributors /
agents, and a second specifically aimed at investor needs.
 
e) The Consultant will recommend webmaster services for the company’s website
www.freshwatertechnologies.ca by selecting technical information on the
company’s products and services, selecting photos, diagrams, actual client
installations, research reports and an investor page to provide investors with
up-to-date information on the company’s progress. The consultant will also
establish links to other websites that may be of interest to web users for
information on Freshwater Technologies.
 
f) The consultant will be responsible for the design, content and method of
providing specific and detailed technical information on FW water activation for
use by distributors and agents. The consultant will provide, in consultation
with product suppliers, regular information on successful and / or unique
applications for adoption by distributors and agents.
 
g) It is expressly agreed herein that the Company shall be responsible for all
reasonable costs and necessary expenses incurred by Consultant, including
travel, mileage, duplicating and communication expenses. The Company shall
reimburse Consultant for all such expenses with thirty (30) days, subject to
submission by Consultant of reasonably satisfactory documentation. Consultant
shall be required to receive prior written approval from the Company's Chief
Financial Officer for any reimbursed expenses.   
 
2. Compensation.  As consideration for Consultant's performance of the Services,
the Company shall issue to Mariana Ricci, Three Million (3,000,000) shares of
the Company's  common stock (the "Shares") upon the signing of this contract by
both parties.
 
Initial______
 
 
 

--------------------------------------------------------------------------------

 
3. Term and Termination. Subject to earlier termination, the term of this
agreement shall begin on the date set forth above and will continue in full
force and effect for a period of twelve (12) months from the date hereof. Either
party may terminate this Agreement on thirty (30) calendar days written notice,
or if prior to such action, the other party materially breaches any of its
representations, warranties or obligations under this Agreement. Except as may
be otherwise provided in this Agreement, such breach by either party will result
in that party being responsible to reimburse the non-defaulting party for all
costs incurred directly as a result of the breach of this Agreement. Upon any
termination or expiration of this Agreement, Company shall pay all unpaid and
outstanding fees, through the effective date of termination or expiration of
this Agreement. And upon such termination, Consultant shall provide and deliver
to Company any and all outstanding Services due through the effective date of
this Agreement. Termination by either party shall not result in the forfeiture
by Consultant of the Shares.
 
Initial______
 
4. Independent Contractor Status. The parties agree and acknowledge that this
Agreement shall not be construed so as to make either an employee of the other
and neither party shall hold themselves out as such. Neither party shall i) have
the authority to bind the other to any contract, agreement, nor indenture; ii)
be liable to any third party for the acts of the other; nor iii) accept service
of process for the other.
 
5. Confidential Information. It is agreed by the parties that Consultant shall
have access to, have disclosed to it, or otherwise obtain Confidential
Information about the Company. "Confidential Information" shall mean
confidential, non-public or other proprietary information including, without
limitation, letters addressed from the Securities and Exchange Commission to the
Company, trade secrets, technical information, including algorithms, code, data,
designs, documentation, drawings, formulae, hardware, know­how, ideas,
inventions, whether patentable or not, photographs, plans, procedures,
processes, reports, research, samples, sketches, software, specifications,
business information, including customer and distributor names, marketing
information, operations, plans, products, financial information, including
pricing and other confidential information that is disclosed under the terms of
this Agreement by the Company or the Consultant. Consultant shall not disclose
to, or use for the benefit of, any third party, Confidential Information it
receives without the prior written consent of the Company. Information shall not
be considered Confidential Information if such information is i) already known
to Consultant at the time it is obtained, ii) subsequently learned from an
independent third party; or iii) available publicly.
 
6. Confidentiality of Agreement. The parties shall not disclose to any third
person or entity, any portion of this Agreement except as necessary for the
Consultant to provide the Services set forth in Section 1 herein and as
otherwise required by applicable law. Except as permitted in the preceding
sentence, neither party shall disclose the existence or terms of this Agreement
without first obtaining prior written approval of the other party. Neither party
shall use the other's name, logo, trademarks, or service marks in any
advertising, publicity releases, or any other materials without that party's
prior written approval, which shall not be unreasonably withheld by the Company
if Consultant determines such use to be consistent with the performance of its
Services described herein.
 
Initial______
 
 
 

--------------------------------------------------------------------------------

 
7. Best Efforts. The parties agree that Consultant will utilize its best efforts
to provide the Services set forth in Section 1 above. The Company acknowledges
and accepts that Consultant does not and cannot promise or guarantee that any
specific result can or will be achieved by the Consultant as a result of its
performance of the Services set forth herein.
 
8. Assignment. This Agreement may be assigned to and inure to the benefit of,
and be binding upon, any successor to substantially all of the assets and
business of the Company as a going concern, whether by merger, consolidation,
liquidation or sale of substantially all of the assets of the Company or
otherwise. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform as if no such succession had taken place;
and, as used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise;
provided that for purposes of Section 8 hereof, the term "Company" shall mean
the Company as hereinbefore defined and any such transaction in which this
Agreement is assigned to a successor may not expand or enlarge the scope of
restrictions applicable to Consultant pursuant to this Agreement. Consultant
understands and agrees, however, that this Agreement is exclusive and personal
to him only, and, as such, he will neither assign nor subcontract all or part of
his undertaking(s) or obligation(s) under the terms of this Agreement.
 
9. Suit/Jurisdiction. The parties agree that any and all disputes arising out of
or relating to this Agreement shall be submitted to the American Arbitration
Association ("AAA") for binding and final resolution in accordance with the
rules of the AAA. The parties further agree that such arbitration shall take
place in Nevada. Notwithstanding the foregoing, the parties shall each retain
the right to seek injunctive or equitable relief for any actual or threatened
breach of Sections 5 and 6 of this Agreement. In the event either party
exercises its right to seek injunctive or equitable relief, it shall do so in a
court of competent jurisdiction in the State of Nevada. Without limitation of
the foregoing, each party acknowledges that it hereby waives the right to have
disputes arising out of or relating to this Agreement resolved by jury trial and
the parties shall not be entitled to special, punitive, incidental and similar
damages in any proceeding brought for enforcement of this Agreement.
 
Initial______
 
10. Interpretation of Agreement. This Agreement shall be interpreted in
accordance plain meaning of its terms and under the laws of the State of Nevada
without reference to conflicts of law provisions.
 
11. Contents of Agreement and Amendments. This Agreement sets forth the entire
agreement of the parties. No amendment or modification to this Agreement shall
be binding unless in writing and signed by both parties. The parties agree the
terms of the Addendum hereto are hereby incorporated into this Agreement.
 
12. Counterparts; Delivery by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by facsimile.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first written above.
 
CONSULTANT:
 
COMPANY:
 
/s/ Marina Ricci
 
/s/ Max Weissengruber
Print Name: Marina Ricci
 
Print Name: Max Weissengruber
      Title:  
Title: President, CEO and Director
Dated: February 22, 2010
 
Dated: February 22, 2010

 
Initial______
 
 
 

--------------------------------------------------------------------------------

 
 
Addendum
 
Consultant represents that it is not required to maintain any licenses or
registrations under federal or any state regulations necessary to perform the
services set forth herein that it does not possess. Consultant acknowledges
that, the performance of the services set forth under this Agreement will not
violate any rule or provision of any regulatory agency having jurisdiction over
Consultant and Consultant will fully and accurately disclose its compensation
provided hereunder and its ownership of securities of the Company in connection
with any publications, reports or analysis. Consultant acknowledges that, to the
best of its knowledge, Consultant and its officers and directors are not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws. Consultant further acknowledges that it is not a
securities Broker, Dealer or a registered investment advisor

       

Initial